         Case 20-32746 Document 42 Filed in TXSB on 09/02/20 Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                                               §
                                                     §
C-CO HOLDINGS, LLC                                   §   CASE NO. 20-32746-H3
                                                     §
       DEBTOR.                                       §   CHAPTER 11

            DEBTOR’S MOTION TO DISMISS CHAPTER 11 BANKRUPTCY

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THIS MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVANT TO RESOLVE THE DISPUTE. IF YOU AND THE MOVANT CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVANT.
YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN TWENTY-ONE (21) DAYS
FROM THE DATE THAT THIS MOTION WAS SERVED ON YOU. YOUR RESPONSE
MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED; IF YOU DO NOT
FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, C-Co Holdings, LLC Debtor and Debtor in Possession (“Debtor” or “C-

CO”), through undersigned counsel, who hereby files this Motion to Dismiss Chapter 11

Bankruptcy and respectfully represents as follows:

                                    SECTION I
                           STATEMENT OF THE CASE & FACTS

       1.     C-CO filed a voluntary petition for relief on May 24, 2020 under Chapter 11 of

Title 11, United States Code 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”). The Debtor’s

case is pending before the United States Bankruptcy Court for the Southern District of Texas,

Houston Division. C-CO is a Texas limited liability company incorporated on October 25, 2018.


C-Co Holdings, LLC                                                                  Page 1 of 5
           Case 20-32746 Document 42 Filed in TXSB on 09/02/20 Page 2 of 5




C-CO is a general lawn contracting business managed by the principal and President Christopher

Cone. (“Cone”).

       2.      C-CO provides general lawn contracting services to Texas Department of

Transportation.

       3.      C-CO’s financial difficulties began when equipment C-CO uses for the business

was repossessed, thereby stopping C-CO from performing jobs and contracting services

       4.      On June 17, 2020, as required by § 1188(c), Debtor filed its pre-status conference

report. Thereafter, the Court conducted a status conference on June 30, 2020 and issued an order

requiring Debtor to “file small Monthly Operating Reports . . . as they become due[]” and “file a

Plan on or before August 24, 2020.”

       5.      A creditors meeting was held and concluded on June 23, 2020. Debtor’s

representative, Chris Cone, appeared and testified on behalf of Debtor.

       6.      On August 28, 2020, Texas Department of Transportation terminated the Debtor’s

contact. The Debtor as shifted his business operations to focus on mowing of private businesses.

      7.       While Debtor believes that it will be successful in its new business direction, the

Debtor is unable to maintain ongoing business expenses and Debtor’s principal is financially

incapable of injecting more capital into Debtor.

      8.       Debtor does not believe it will be able to confirm a plan of reorganization as

Debtor will be unable to demonstrate the feasibility of implementing a plan of reorganization.

      9.       Debtor believes it is in the best interests of the creditors and the estate to purse it

new business direction by focusing on mowing for private companies. Debtor believes

conversion to a Chapter 7 is not in the best interest of the estate or its creditors as Debtor's assets

consists of eight tractors and mowing decks, which are fully secured by John Deere and Kubota.



C-Co Holdings, LLC                                                                           Page 2 of 5
         Case 20-32746 Document 42 Filed in TXSB on 09/02/20 Page 3 of 5




                                       SECTION II
                       JURISDICTION, VENUE, AND CONSTITUTIONAL
                          AUTHORITY TO ENTER A FINAL ORDER

       6.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(a)

and 1334.

       7.      This Motion is a core proceeding pursuant to 28 U.S.C. Section 157(b).

       8.      Venue is proper pursuant to 28 U.S.C. Section 1408 and 1409.

                                          SECTION III
                                        RELIEF SOUGHT

       9.      Pursuant to 11 U.S.C. § 1112(b), the Debtor seeks an Order dismissing this

Chapter 11 bankruptcy case.

                                       SECTION IV
                          LEGAL AUTHORITIES AND BASIS FOR RELIEF

       10.     Pursuant to 11 U.S.C. § 1112(b), absent unusual circumstances specifically

specified by the court which establishes that dismissal is not in the best interests of the creditors

and the estate, the court shall convert or dismiss a case, whichever is in the best interests of the

creditors and the estate, on request of a party in interest, after notice and a hearing and with cause

shown. Cause is enumerated in the bankruptcy code section 11 U.S.C. § 1112(b)(4). See 11

U.S.C. § 1112(b)(4).

       11.     However, the list of matters enumerated in Section 1112(b) to constitute cause for

conversion or dismissal is not exhaustive. See H. Rep. 595, 95th Cong., 1st Sess 406 (1977). In

addition to the enumerated matters, courts have considered the totality of the circumstances. In

re Chaffin, 816 F.2d 1070 (5th Cir. 1987), mod, 836 F.2d 215 (5th Cir. 1988). Courts are

required to consider the debtor's good faith, which depends largely upon the bankruptcy court's

on-the-spot evaluation of the debtor's financial condition, motives, and the local financial



C-Co Holdings, LLC                                                                          Page 3 of 5
         Case 20-32746 Document 42 Filed in TXSB on 09/02/20 Page 4 of 5




realities. In re Elmwood Dev. Co., 964 F.2d 508 (5th Cir. 1992).

        12.     The Debtor believes that this bankruptcy case should be dismissed for cause and

additionally by applying the totality of the circumstances. Specifically, the Debtor seeks

dismissal for cause because the Debtor will not be able to confirm plan within the time fixed by

the Bankruptcy Code, nor will Debtor be able to effectuate substantial consummation of a

confirmed plan; the Debtor does not wish to continue in its bankruptcy case and if the case is not

dismissed by this Court.

        13.      Debtor filed the Chapter 11 Bankruptcy in good faith to reorganize its debts,

however, at this time the Debtor also believes it is in the best interests of its creditors to wind up

and dissolve the business pursuant to the TBOC and repay its creditors from continued operation

or sale of its assets. Debtor does not believe conversion to Chapter 7 will benefit the estate or the

Debtor's creditors as the appointment of a Chapter 7 Trustee will cause additional administrative

expenses when the Debtor does not have substantial unencumbered assets to liquidate nor will

the Debtor benefit from receiving a discharge.

        14.     Debtor further believes dismissal is in the best interest of its creditors as Debtor

can devote the funds it otherwise would have had to pay for professionals fees to satisfy the

creditors of the estate.

        WHEREFORE, the Debtor requests the entry of an order that dismisses this bankruptcy

case and grant the Debtor such other and further relief as is just and equitable.




Date: September 2, 2020

                                                 Respectfully submitted,


C-Co Holdings, LLC                                                                          Page 4 of 5
        Case 20-32746 Document 42 Filed in TXSB on 09/02/20 Page 5 of 5




                                             TRAN SINGH LLP

                                        By: /s/Brendon Singh
                                            Susan Tran | TBN: 24075648
                                            Brendon Singh | TBN: 24075646
                                            1010 Lamar, Suite 1160
                                            Houston TX 77002
                                            Ph: (832) 975-7300
                                            Fax: (832) 975-7301
                                            BSingh@ts-llp.com

                                            ATTORNEYS FOR DEBTOR


                               CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020 the following creditors and interested parties
on the attached Service List were served a true and correct copy of this Motion via U.S. Mail,
facsimile, or CM/ECF.

                                            /s/Brendon Singh
                                            Brendon Singh




C-Co Holdings, LLC                                                                    Page 5 of 5
